Name: 87/276/EEC: Commission Decision of 15 May 1987 approving the plan for the accelerated eradication of classical swine fever presented by Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-05-22

 Avis juridique important|31987D027687/276/EEC: Commission Decision of 15 May 1987 approving the plan for the accelerated eradication of classical swine fever presented by Spain (Only the Spanish text is authentic) Official Journal L 133 , 22/05/1987 P. 0045 - 0045*****COMMISSION DECISION of 15 May 1987 approving the plan for the accelerated eradication of classical swine fever presented by Spain (Only the Spanish text is authentic) (87/276/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 3 thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 5 thereof, Whereas by letter dated 5 December 1986, Spain has communicated to the Commission a plan for the accelerated eradication of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (4), and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the accelerated eradication of classical swine fever, presented by Spain, is hereby approved. Article 2 Spain shall bring into force by 1 April 1987 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 15 May 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 47, 21. 2. 1980, p. 11.